Case 9:18-cv-81004-RKA Document 54 Entered on FLSD Docket 05/22/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and           Civil Case No.: 18-cv-81004
   all others similarly situated,

                          Plaintiff,                 Judge: Hon. Roy K. Altman
   v.                                                Magistrate Judge: Hon. Dave Lee Brannon

   POST UNIVERSITY, INC.,

                          Defendant.



    CONSENT MOTION TO FILE OVERLENGTH BRIEFS IN SUPPORT OF AND IN
   OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND TO
                   ENLARGE THE BRIEFING SCHEDULE

         Plaintiff Melanie Davis (“Plaintiff”), with Defendant Post University, Inc.’s (“Defendant”)

  input and consent, hereby requests that the Court allow Plaintiff to file an overlength brief of no

  more than 25 pages in support of Plaintiff’s forthcoming Motion for Class Certification. Local

  Rule 7.1(c)(2) limits the length of opening and opposing memoranda to 20 pages. Given the myriad

  issues to be addressed, as well as the stakes of the Motion, Plaintiff believes the additional five

  pages are necessary to present a fully realized Motion. The Parties also request that the same

  extension be extended to Defendant for its opposition to Plaintiff’s Motion. Reply brief length is

  unaffected.

         Plaintiff, with Defendant’s input and consent, further requests that Defendant be allowed

  21 days from the filing of Plaintiff’s Motion to oppose the Motion, and that Plaintiff be allowed

  14 days from the filing of the opposition to file a reply in support of the Motion. Local Rule

  7.1(c)(1) allows 14 days for an opposition brief and seven (7) days for a reply. Plaintiff’s deadline

  to file her forthcoming Motion for Class Certification is June 3, 2019. Plaintiff anticipates filing

  the Motion in advance of that deadline. However, the lead associate working on this matter for
Case 9:18-cv-81004-RKA Document 54 Entered on FLSD Docket 05/22/2019 Page 2 of 3



  Defendant will be unavailable during the briefing period (and for a good time beyond), so

  Defendant’s counsel will be required to bring additional attorneys up to speed on the case. In

  addition, the Parties are due to mediate this case on June 7, 2019 and Defendant believes the

  additional week of briefing would allow it to spend more time preparing for the mediation, while

  still giving it time to file its opposition if the case does not resolve.

          Defendant does not oppose the entry of this Motion.


   Dated: May 22, 2019                                    s/ Bradford R. Sohn_________
                                                          Bradford R. Sohn
                                                          Fla. Bar. No. 98788
                                                          THE BRAD SOHN LAW FIRM PLLC
                                                          2600 South Douglas Rd, Suite 1007
                                                          Coral Gables, Florida 33134
                                                          Tel: 786.708.9750
                                                          Fax: 305.397.0650
                                                          brad@sohn.com

                                                          s/ Jeremy M. Glapion_________
                                                          Jeremy M. Glapion
                                                          THE GLAPION LAW FIRM, LLC
                                                          1704 Maxwell Drive
                                                          Wall, New Jersey 07719
                                                          Tel: 732.455.9737
                                                          Fax: 732.709.5150
                                                          jmg@glapionlaw.com
                                                          (Pro Hac Vice)




                                                      1
Case 9:18-cv-81004-RKA Document 54 Entered on FLSD Docket 05/22/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

         I hereby certify that on May 22, 2019, I filed the foregoing Motion through the
  Court’s electronic filing system and thereby served all filing users, including Defendant’s
  counsel of record.


   Dated: May 22, 2019                          s/ Bradford R. Sohn_________
                                                Bradford R. Sohn
                                                Fla. Bar. No. 98788
                                                THE BRAD SOHN LAW FIRM PLLC
                                                2600 South Douglas Rd, Suite 1007
                                                Coral Gables, Florida 33134
                                                Tel: 786.708.9750
                                                Fax: 305.397.0650
                                                brad@sohn.com

                                                s/ Jeremy M. Glapion_________
                                                Jeremy M. Glapion
                                                THE GLAPION LAW FIRM, LLC
                                                1704 Maxwell Drive
                                                Wall, New Jersey 07719
                                                Tel: 732.455.9737
                                                Fax: 732.709.5150
                                                jmg@glapionlaw.com
                                                (Pro Hac Vice)
